Citation Nr: 1811862	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1984 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in which the AMC granted entitlement to service connection for a right knee disability at a rating of 10 percent.  Jurisdiction of the case is currently with the VA Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the September 2017 hearing, the Veteran requested a new VA examination to evaluate the severity of his right knee disability.  The Veteran testified that, since the most recent examination, his condition had continued to worsen and that he could not bend his right knee or stand on his feet for more than five minutes.  Additionally, the Veteran claimed that shortly before the most recent examination, he had taken pain medication, including Tramadol and morphine, that prevented him from feeling any pain during range of motion testing.  He contended that the range of motion achievable without pain during the examination does not represent the range of motion he experiences on a day-to-day basis.  Records from the San Juan VA Medical Center confirm that the Veteran is prescribed Tramadol and morphine, as well as several other medications, for pain management. 

The Veteran also testified to having flare-ups, unrelated to activity, that significantly limit the function of his right knee.  Flare-ups were noted on examination, but the Veteran's testimony indicates that they may have become more severe.   

While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482   (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992)).  In light of the Veteran's competent testimony suggestive of worsening symptoms, an updated knee examination should be scheduled on remand.

The Board also notes that the January 2013 Notice of Disagreement and July 2014 Statement of the Case are referenced in communications between the Veteran and the Board, but appear to be missing from the claims file in the Veterans Benefits Management System (VBMS).  On remand, the missing documents should be obtained and associated with the VBMS claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records of any treatment the Veteran has received at San Juan VA Medical Center and any other VA facilities since July 2014, the date of the most recent treatment of record.  The evidence obtained, if any, should be associated with the claims file. 

2.  Obtain the missing January 2013 notice of Disagreement and July 2014 Statement of the Case and associate them with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, and should be allowed the opportunity to obtain and submit these documents.  If the missing July 2014 Statement of the Case is not found, re-issue the Statement of the Case. 

3.  Thereafter, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to his service-connected right knee disability. 

The claims file and copy of this Remand must be reviewed by the examiner in conjunction with the examination. 

All indicated studies and tests needed to ascertain the status of the service-connected right knee disability, to include X-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of these studies should be associated with the examination report.

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected right knee disability on his activities of daily living.

The examiner should test for pain on active and passive ranges of motion for the right knee, as well as on weight-bearing and non-weight bearing, demonstrated on examination.  If such testing cannot be completed, please explain why this is the case.

Further, the examiner must estimate any functional loss in
terms of additional degrees of limited motion
experienced during flare-ups and after repetitive use over
time.  If the examiner cannot provide the above-requested
estimation without resorting to speculation, he or she
should state whether all procurable medical evidence had
been considered, to specifically include the Veteran's
description as to the severity, frequency, duration of the
flare-ups and his description as to the extent of functional
loss during a flare-up and after repetitive use over time;
whether the inability is due to the limits of medical
community or the limits of the examiner's medical
knowledge; and whether there is additional evidence,
which if obtained, would permit the opinion to be
provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




